Citation Nr: 1744759	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent from February 17, 2011 to May 20, 2013 and in excess of 20 percent thereafter for service-connected chronic lumbosacral strain.

2. Entitlement to a rating in excess of 10 percent for recurrent left knee tendinitis. 

3. Entitlement to a rating in excess of 10 percent for recurrent right knee tendinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which continued a 10 percent disability rating for the Veteran's service-connected back disability and increased the ratings of her service-connected knees to 10 percent each, effective February 17, 2011.  In a September 2013 rating decision, during the pendency of the instant appeal, the RO increased the Veteran's back disability rating to 20 percent, effective May 20, 2013.  The Veteran continues her appeal. 

The Veteran testified at a May 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Board in June 2016 for additional development, to include affording the Veteran updated VA examinations to assess the severity of his service-connected back and knee disabilities.  The examinations were obtained in November 2016.  Unfortunately, the Board finds that the examinations are not adequate to adjudicate the claims.  Specifically, in July 2016, the Court issued a precedent decision holding that 38 C.F.R. § 4.59 requires that, whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court also indicated that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in a specific case, "he or she should clearly explain why that is so."  Id.

The November 2016 examination did not include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing for either the low back and knee disabilities.  As such, the Veteran must be afforded an examination that meets the requirements set forth in Correia.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, associate any updated treatment records regarding the Veteran's back and knee disabilities with the claims file. 

2. Then, schedule the Veteran for a VA examination to determine the nature and severity of her back and knee disabilities.  

The claims file, including this remand, should be reviewed by the examiner and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  Further, if any test is not deemed warranted, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




